The only question raised by the petition is whether the plaintiff was entitled to indemnity on account of both injury and illness, which was allowed by the decree of his Honor the County Judge. There is no contention but that the illness, for which indemnity was allowed, was the result of the injury for which indemnity also was allowed. For the injury indemnity to the amount of $269 was allowed; and for the consequent
illness, $137.25.
As I endeavored to show in my dissenting opinion, there does not appear to be any doubt but that the policy provides indemnity for a disability resulting from accidental causes
and a disability resulting from disease or illness. If the disease or illness was separate and distinct from the injury caused by the accident, indemnity upon both accounts could be collected; but where the illness resulted from the accident, I think that it is clear that to allow indemnity for the injury, which necessarily included the consequent illness, and to allow the indemnity for the illness would present a case of double indemnity for the same disability — a duplication.
It is suggested that the exceptions do not bring the question properly for review by this Court. They are not as specific as they might have been, but in so plain a case of error I do not think that this Court should be hypercritical *Page 59 
in order to sustain the judgment. It is not too great a strain to hold that the question may be considered under the fifth exception:
"Because the Court erred in deciding that the plaintiff was entitled to recover any amount under the policy, either
for sickness, disability, injury, accident, or hospital benefits."
I am greatly dissatisfied with this decision and think, atthe very least, that the judgment of this Court should require a remission by the plaintiff of $137.25 of the judgment or submit to a new trial.